Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 27, 2017

                                        No. 04-15-00596-CR

                                       Isidro Espinosa SOLIS,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR2691
                          Honorable Mary D. Roman, Judge Presiding


                                           ORDER

          By order of this court dated January 26, 2017, Patrick Montgomery has been removed as
appointed counsel for appellant in this appeal. We therefore abate this appeal and remand the case to
the trial court to appoint new appellate counsel. We order the trial court clerk to file a supplemental
record containing the trial court’s order of appointment by February 6, 2017.

        The trial court is ordered to admonish newly-appointed counsel that this appeal has been
pending since September 2015, the record is complete, and the appellant’s brief will be due March
10, 2017. The trial court must further admonish counsel that the Fourth Court of Appeals will
disfavor motions for extensions of time to file the appellant’s brief.




                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court